Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 1 of 38




                                         5:19-CV-318
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 2 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 3 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 4 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 5 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 6 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 7 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 8 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 9 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 10 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 11 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 12 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 13 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 14 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 15 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 16 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 17 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 18 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 19 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 20 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 21 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 22 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 23 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 24 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 25 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 26 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 27 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 28 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 29 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 30 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 31 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 32 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 33 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 34 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 35 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 36 of 38
Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 37 of 38
           Case 5:19-cv-00318 Document 1 Filed 03/28/19 Page 38 of 38




      3.        Awarding economic damages in the form of medical expenses, out of pocket

expenses, lost earnings and other economic damages in an amount to be determine at trial of this

action;

      4.        Pre-judgment interest;

      5.        Post-judgm ent interest;

      6.        Awarding Plaintiffs reasonable attomeys' fees;

      7.        Awarding Plaintiff the costs ofthese proceedings; and

      8.        Such other and further relief as this Court deems just and proper.

                                    DEMAND FOR JURY TRIAL




                                                         Texas Bar No. 0105 1000
                                                         Federal Bar No. 13390
                                                         rallen@asdh.com

                                                     ALLEN, STEIN  & DURBIN, P.C.
                                                     6243 IH- 10 West, 7 111 F loor
                                                     P. 0. Box 101 507
                                                     San Antonio, Texas 78201
                                                     Telephone:     2 10.734.7488
                                                     Facsimile:     2 10.738.8036


                                                     ATTORNEYS FOR PLAINTIFF,
                                                     MARGARET MONTEMAYOR




f# I737723/7659 011 /RANsc/tt




                                                38
